Kinne O. J.
I. This cause was determined upon the following agreed statement of facts: “This is an action in replevin, in which the Brown Shoe Company, ,a corporation organized under the laws of the state of Missouri, is plaintiff, and Frank Hunt, of Sioux City, Iowa, is defendant. That immediately prior to and within the last two years before the commencement of this action, the defendant was the agent and general manager of and for Lola M. Hunt, the proprietor of the New Oxford Hotel, in Sioux City, Iowa. That said hotel was kept for the general accommodation of the general traveling public. That one M. K. Sheehan applied for and was furnished meals, lodgings, extras, and accommodations usually furnished the general public at inns and hotels as a guest of said hotel, which said accommodations were furnished by defendant. That said accommodations so furnished were of the value of $68.60, all of which remains due and unpaid. That, at the time the accommodations for which defendant claims a lien were furnished to the said M. K. Sheehan, the said Sheehan was the authorized traveling agent and salesman of the plaintiff and engaged in the prosecution of its business; and that the goods described in plaintiff’s petition, and taken under the writ of replevin herein, were the samples of stock and the cases containing the same furnished by the plaintiff to the said M. K. Sheehan, for his use in the prosecution of the plaintiff’s business. That the amount *588charged against the said M. K. Sheehan, and for which defendant claims a lien upon the goods in controversy, is the fair and reasonable price of the accommodations furnished by the defendant to the said M. K. Sheehan. That, at the time the said M. K. Sheehan became a guest of said hotel, the property and goods described in the petition were in his actual possession and under his control in said hotel, and remained in his possession and under his control in said hotel up to the time when said M. K. Sheehan departed therefrom, and said goods and chattels remained at said hotel until the same were taken under the writ of replevin issued in this action. That the defendant took possession of said goods and chattels described in the petition, and held possession thereof as security for the accommodations furnished to said M. K. Sheehan at said hotel as a guest thereof, and does not claim to have any other or further interest in said goods and chattels, except that defendant claims he is entitled to a lien thereon for the value of the accommodations so furnished to the said M. K. Sheehan, under the statutes of this state. That the said goods and chatties were such at all times the property of plaintiff, and were at the time the said defendant took possession thereof. That plaintiff’s ownership of said goods was well known to the defendant while said M. K. Sheehan was a guest at said hotel, and at the time he took possession of the same. That the plaintiff, before the commencement of this action, demanded the possession of said goods and chattels. That the value of said property is as stated in the petition. That the goods and chattels described in plaintiff’s petition were taken under the writ of replevin in this action, and delivered to the plaintiif, and have ever since remained in the possession of the plaintiff. That, in case the plaintiff recovers in this action, it is entitled to the possession of said property, and judgment against the *589defendant for costs. That, in case defendant prevails in this action, he is entitled to a judgment against the plaintiff, and upon the replevin bond filed in this action and the securities thereon, to the amount of $68.60, and costs of this action.” The cause was tried to the court and a judgment entered in favor of the defendant, and against the plaintiff, for sixty-eight dollars and sixty cents, and for costs, from which plaintiff appeals.
1 II. Our statute provides: “All hotel, inn or eating-house keepers, shall have a lien upon and may take and retain possession of all baggage and other property belonging to or under the control of their guests, which may be in such hotel, inn or eating-house, for the value of their accommodations and keep, and for all money paid for or advanced to, and for such extras and other things as shall be furnished such guest, and such property so retained shall not be exempt from attachment or execution to the amount of the proper and reasonable charges of such hotel, inn or eating-house keeper against such guest, and the cost of enforcing the Ben thereon.” Acts Eighteenth General Assembly, chapter 181, section 2. It appears from the statement of facts that defendant knew that the goods upon which he claims a lien did not belong to his guest, but were the property of the plaintiff. It is therefore contended that his inn keeper’s lien did not attach to them. ■ Counsel cite several cases in support of such contention. They were cases where the Ben claimed was the common law lien, and not one created by the statute. This applies also to the claim that the goods'were not of such a character as to be considered as for the convenience or comfort of the guest, but rather such as enabled the guest to carry on a trade or business. The common law doctrine that the inn keeper could have no lien as against the property of third parties, he knowing their ownership when he received *590the guest and the property, has been changed by our statute. Under our statute, the inn keeper may “take and retain possession of all baggage and other property belonging to or under the control of their guests, which may be in such hotel or inn.” Clearly, the legislature intended by the words used to give a lien, not only upon the property in fact belonging to the guest, and which was in the hotel or inn, but likewise a lien upon property placed therein which was under the guest’s control. The guest in this instance was a traveling man, selling goods by sample, and the lien is claimed upon these sample goods and the receptacles in which they were contained. These goods' were used in the prosecution of his business as a salesman. The nature and character of his occupation were such that plaintiff! must be held to know he would be compelled to stop at hotels or inns, and that, in the proper prosecution of his avocation, he would need his sample goods in such hotels or inns. The statute clearly covers such goods as they were, under the, control of the guest.
2 III. The statute is not unconstitutional. It does not deprive the owner of his property without due process of law. It simply provides for a lien and ,a possession, and malees no provision as to how the lien shall be enforced. The judgment below ÍS AFFIRMED.